Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 06/14/2021, with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 06/14/2021, with respect to 35 U.S.C. 103 rejection has been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

35 U.S.C. 101: The amended limitations recite that after initial registration, the mobile application goes offline, and comes back online in response to detecting a match between a first and second biometric scan of the driver. Both biometric scans are received at the mobile device as well. This constitutes significantly more than the abstract idea, and is patent eligible. 
35 U.S.C. 103: The closest prior art references found related to this invention are Anderson (2008/0270019) and Hoffman (2002/0174067). Anderson discloses a mobile app for ridesharing which collects personal information of the driver (initial registration) 
The closest non-patent literature found “New app lets you verify your taxi driver” (thejournal.ie, 2013), discloses a ridesharing app that allows the passenger to verify his or her driver. The app allows the passenger to check biometric information (license info, etc.)of the driver for verification. The references do not disclose, however, detecting a match between the first and second biometric scan. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628